UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TERESA PANTOJA SANTIAGO,

                          Plaintiff,                18 Civ. 1226 (KPF)

                   -v.-
                                                 OPINION AND ORDER
 COMMISSIONER OF SOCIAL                         ADOPTING REPORT AND
 SECURITY,                                        RECOMMENDATION

                          Defendant.


KATHERINE POLK FAILLA, District Judge:

      Pending before the Court is the July 23, 2019 Report and

Recommendation from United States Magistrate Judge Barbara Moses (the

“Report”), addressing Plaintiff Teresa Pantoja Santiago’s complaint for judicial

review of the decision of the Commissioner of Social Security (the

“Commissioner”) denying Santiago’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). Judge Moses

recommends that Santiago’s motion for judgment on the pleadings be granted,

the Commissioner’s cross-motion be denied, and the case be remanded to the

Commissioner for further proceedings.

      The Court has examined the Report and notes that no party has objected

within the fourteen-day period from its service, as provided by 28 U.S.C.

§ 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure. For the

reasons set forth below, the Court finds no error in the Report and adopts it in

its entirety.
                                  BACKGROUND

      This summary draws its facts from the detailed recitation in the Report.

(See Report 1-26). On June 2, 2014, Plaintiff filed an application for DIB and

SSI, alleging that she had been disabled since March 31, 2013, due to

depression, anxiety, and arthritis. (Id. at 1). Plaintiff’s application was denied

on August 7, 2014. (Id.). She requested and was granted a hearing on

March 16, 2016, and November 22, 2016, before Administrative Law Judge

Seth I. Grossman. (Id.). On February 15, 2017, ALJ Grossman issued a

written opinion determining that Plaintiff was not disabled within the meaning

of the Social Security Act as defined in 42 U.S.C. § 1382c(a), and was not

entitled to DIB or SSI. (Id. at 1-2). On December 12, 2017, the Appeals

Council denied Plaintiff’s request for review. (Id.).

      Plaintiff filed this action on February 12, 2018, seeking judicial review of

the Commissioner’s determination. (Dkt. #1). Plaintiff moved for judgment on

the pleadings on October 22, 2018. (Dkt. #22, 23). The Commissioner filed a

cross-motion for judgment on the pleadings on December 21, 2018. (Dkt. #26,

27). Judge Moses’s Report was issued and mailed to Plaintiff on July 23, 2019.

(Dkt. #31). Objections were due on or before August 6, 2019. (Id.). Neither

party has objected to the Report.

      Judge Moses recommended that this Court grant Plaintiff’s motion for

judgment on the pleadings, deny the Commissioner’s motion, and remand the

matter to the Commissioner for further proceedings. (Report 48). Judge Moses

found, first, that ALJ Grossman did not err in discounting the opinion of Dr.


                                         2
Eng Kock Chan Tan, because Dr. Tan’s opinion was not entitled to controlling

weight and was inconsistent with Plaintiff’s treatment notes and other evidence

in the record. (Id. at 29-34). Next, Judge Moses determined that ALJ

Grossman’s analysis of Plaintiff’s mental residual functional capacity contained

internal inconsistencies, and that the resulting determination was not

supported by substantial evidence. (Id. at 34-41). Finally, Judge Moses found

that ALJ Grossman erred in determining that other work existed that Plaintiff

was capable of doing, because there was insufficient evidence in the record to

suggest that Plaintiff could perform a home companion job.

      Judge Moses recommended that the action be remanded to the

Commissioner for further proceedings, and specifically found that, on remand:

      (i)      The ALJ should not ask any medical source, including
               a testifying medical expert, to “decide [plaintiff’s] RFC,”
               such as by testifying to the conclusion that she is
               capable of working at a specific exertional level, or to
               opine as to whether Plaintiff can perform a particular
               job.

      (ii)     The ALJ should formulate an intelligible RFC,
               supported by substantial evidence in the record, that
               provides a function by function assessment of Plaintiff’s
               physical and mental capacities.

      (iii)    If the ALJ once again determines that Plaintiff is subject
               to a significant nonexertional limitation, he must call a
               vocational expert, and should put a complete
               hypothetical to that expert that incorporates all of
               Plaintiff’s impairments.

      (iv)     The Appeals Counsel should consider whether, in light
               of the errors described above, this matter should be
               assigned to a different ALJ for any further hearing.

(Report 48).


                                           3
                                   DISCUSSION

      A court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by a magistrate judge. See 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b); Grassia v. Scully, 892 F.2d 16, 19 (2d Cir. 1989). A court may

also accept those portions of a report to which no specific, written objection is

made, as long as the factual and legal bases supporting the findings are not

clearly erroneous. See Ramirez v. United States, 898 F. Supp. 2d 659, 663

(S.D.N.Y. 2012) (citation omitted). A magistrate judge’s decision is clearly

erroneous only if the district court is “‘left with the definite and firm conviction

that a mistake has been committed.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

“A party’s failure to object to a report and recommendation, after receiving clear

notice of the consequences of such a failure, operates as a waiver of the party’s

right both to object to the report and recommendation and to obtain appellate

review.” Grady v. Conway, No. 11 Civ. 7277 (KPF) (FM), 2015 WL 5008463, at

*3 (S.D.N.Y. Aug. 24, 2015) (citing Frank v. Johnson, 968 F.2d 298, 300 (2d

Cir. 1992)).

      Because the Commissioner has not filed an objection, he has waived his

right to object and to obtain appellate review. Even so, the Court has reviewed

the Report and finds that its reasoning is sound and it is grounded in fact and

law. Accordingly, the Court finds no clear error and adopts the Report in its

entirety.




                                         4
                                  CONCLUSION

      The Court has thus reviewed the Report for clear error and finds none.

The Court agrees completely with Judge Moses’s thoughtful and well-reasoned

Report and hereby adopts its reasoning by reference. Accordingly it is hereby

ordered that Plaintiff’s motion for judgment on the pleadings is GRANTED, and

the case is REMANDED to the Commissioner for further proceedings consistent

with the Report. Further, the Commissioner’s cross-motion for judgment on

the pleadings is DENIED.

      The Clerk of Court is directed to terminate the motions at docket entries

22 and 26, and close this case.

      SO ORDERED.

Dated: August 13, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       5
